Citation Nr: 1725102	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-14 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether the termination of the apportionment of the Veteran's Department of Veterans Affairs (VA) compensation benefits, effective January 1, 2010, was proper.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1986 to September 1992.  The appellant is seeking benefits as his estranged spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Portland, Oregon, that terminated the apportionment of the Veteran's VA compensation benefits, effective January 1, 2010.  

The Board notes that the appellant is self-represented in this case and that the Veteran is represented by the organization listed on the title page.  

In January 2015, the Board remanded this appeal for further development.  


FINDINGS OF FACT

1.  The Veteran is in receipt of combined 40 percent disability rating for his service-connected disabilities, with an additional allowance for a spouse and a child.  

2.  In August 1998, the RO awarded the appellant an apportionment of the Veteran's VA compensation benefits in the amount of $200.00 per month.  

3.  In May 2010, the appellant's apportionment of the Veteran's VA compensation benefits in the amount of $200.00 per month, was terminated, effective January 1, 2010.  

4.  The evidence of record indicates that the apportionment of $200.00 per month would cause undue hardship on the Veteran.  

CONCLUSION OF LAW

The criteria for termination of the apportionment of the Veteran's VA compensation benefits, effective January 1, 2010, have been met.  38 U.S.C.A. § 5307 (2014); 38 C.F.R. §§ 3.4, 3.450, 3.451, 3.452, 3.458 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compensation benefits may be apportioned on behalf of a Veteran's spouse under certain, specified circumstances.  38 U.S.C.A. § 5307.  A 'general' apportionment may be paid if the Veteran is not residing with his or her spouse and the Veteran is not reasonably discharging his responsibility for the spouse's support.  38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain a 'general' apportionment.  See Hall v. Brown, 5 Vet. App. 294 (1993).  However, a Veteran's benefits will not be generally apportioned where the total benefit payable to the Veteran does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a).  The level of payment sufficient to warrant an apportionment is not otherwise defined.  However, the Board observes that VA law provides that an additional amount of compensation may be payable for a spouse only where a Veteran is entitled to compensation at the rate of 30 percent or more.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  The Board finds this to be a useful guideline for determining whether his benefit is high enough to permit a reasonable apportionment to the appellant, as his spouse. 

A 'special' apportionment may be paid in certain situations involving hardship.  See 38 C.F.R. § 3.451.  Specifically, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation benefits payable may be apportioned between the Veteran and his or her dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the Veteran or other persons in interest.  Id.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and the special needs of the Veteran, his or her dependents, and the apportionment claimants.  Id.  A 'special' apportionment of more than 50 percent of the Veteran's benefits is ordinarily considered to constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits is ordinarily considered insufficient to constitute a reasonable basis for any apportionee.  38 C.F.R. § 3.451.

The appellant contends that she is entitled to continue to receive an apportionment of the Veteran's VA compensation benefits.  The appellant specifically maintains that she has been receiving this apportionment for the past six years and that she is currently more in need of the apportionment than she was before.  She further reports that she is especially in need of money because of the Veteran's failure to fulfill his child support obligations.  The appellant also indicates that she has increased medical costs due to a serious illness and that she would experience financial hardship if her apportionment is terminated.  

In January 2015, the Board remanded this case, in part, to furnish VA Forms 21-0788, Information Regarding Apportionment of Beneficiary's Award, to both the Veteran and appellant and to request that they provide updated financial status information, respectively.  The Board indicated that any financial status questionnaire provided should request detailed information regarding all current sources of income and expenses, together with the amount of child support being paid/received.  The Board noted that supporting documentation from the parties such as copies of child support orders from state courts and cancelled child support payment checks should be requested, and that the parties should also be asked to identify all types of welfare assistance received from state governments, to include both cash assistance and assistance in any other form, including as housing, food stamps, and payment of medical expenses.  

In August 2015, the RO notified the Veteran and the appellant, respectively, that "the courts" had requested that they needed to complete VA Forms 21-0788 regarding all current sources of income and expenses, together with the amount of child support being paid/received.  The RO indicated that supporting documentation such as copies of child support orders from state courts and cancelled child support payment checks should be provided.  The RO stated that they should identify all types of welfare assistance received from state governments, to include both cash assistance and assistance in any other form, including as housing, food stamps, and payment of medical expenses.  The RO provided VA Forms 21-0788 (Information Regarding Apportionment of Beneficiary's Award) to both the appellant and the Veteran, respectively.  

In August 2015, the above RO notice to the appellant was returned as undeliverable.  A new address for the appellant was obtained in December 2015, and the letter to the appellant was resent in January 2016.  

The Board notes that neither the Veteran nor the appellant returned the respective VA Forms 21-0788, Information Regarding Apportionment of Beneficiary's Award, or provided the financial information requested.  Additionally, both the Veteran and the appellant, respectively, were provided with supplemental statements of the case in March 2016.  

The Board notes that neither Veteran nor the appellant have advanced any further procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In an April 2010 VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award, the Veteran reported that his VA disability compensation was $444.00 per month and that he received an additional $180.00 in public assistance and food stamps per month.  The Veteran reported monthly expenses of $300.00 for rent or a house payment; $180.00 for food; $20.00 for a telephone; $20.00 for clothing; $25.00 for medication; and $25.00 for court fees and fines.  

In an April 2010 Form 21-0788, Information Regarding Apportionment of Beneficiary's Award, the appellant reported that her gross wages from all employment was $1410 per month, as well as $200.00 per month in an apportionment, and $2500 of real property (a car).  The appellant reported monthly expenses of $410.00 for rent or a house payment; $250.00 for food; 100.00 for utilities; $186.00 for a telephone; $50.00 for clothing; and $120.00 for other expenses, such as driver's education.  As to other expenses, the appellant stated that they were unknown as she had just found out that she had a serious illness.  

In a May 2010 special apportionment decision, the RO found that the Veteran had $644.00 of monthly income, $545.00 in monthly expenses, and $99.00 after expenses.  The RO indicated that the appellant had $1410 in monthly income, $810 in monthly expenses, and $600.00 after expenses.  In a May 2010 notice of the special apportionment decision, the RO indicated that the appellant's apportionment was terminated, effective January 1, 2010.  The RO found that such apportionment would cause a financial hardship to the Veteran.  

A May 2010 notice of disagreement, the appellant reported that she had lost a lot of work due to her recent illness and she had a lot of bills.  She stated that she used to work forty to fifty hours a week, but, that presently, she would only be able to work twenty-seven to forty hours (sometimes) a week.  The appellant reported that her monthly bills included $400 for rent; $59.98 for gas; $59.68 for cable; $40.00 for electricity; $53.38 for a bank loan; $34.23 for car insurance; $202.00 for a cell phone; $24.95 for the internet; $75.00 for a cash loans.  

In her subsequent substantive appeal, received in May 2012, the appellant indicated that she was disabled and receiving disability income totaling $824 per month, which was almost enough to take care of her expenses and those of the Veteran's son who was a senior in high school.  She further noted that the Veteran was $11,908.06 in arrears in child support payments.  

As noted above, the Board remanded this appeal in January 2015 to obtain VA Forms 21-0788, Information Regarding Apportionment of Beneficiary's Award, as well as additional financial information, from the Veteran and the appellant, respectively.  Neither the Veteran nor the appellant responded to the requests for such information.  The duty to assist is not a "one-way street."  If a claimant wishes help, he or she "cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board notes that because the Veteran and the appellant failed to provide the requested information, this appeal will be adjudicated based on the evidence of record.  

The Board notes that, pursuant to the May 2010 special apportionment decision, the RO found that the Veteran had $644.00 of monthly income, $545.00 in monthly expenses, and $99.00 after expenses.  No additional evidence is currently of record in regard to the Veteran's income and expenses.  The appellant's apportionment was $200.00 month, well above $99.00 found by the RO after the Veteran's expenses.  Although the appellant has submitted additional statements in regard to her financial status, she did not return a VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award, as well as additional financial information, as requested by the RO following a January 2015 Board remand.  

Therefore, in light of the available evidence of record, the Board must find that the appellant's apportionment does cause an undue and impermissible hardship on the Veteran.  Thus, even though the appellant has reported hardship, herself, the Board finds that the termination of the apportionment of the Veteran's VA compensation benefits, effective January 1, 2010, was proper.  The appellant's appeal is denied.  


ORDER

The termination of the apportionment of the Veteran's VA compensation benefits, effective January 1, 2010, was proper, and the appeal is denied.  





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


